Citation Nr: 1108127	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to a disability rating higher than 20 percent for left knee disability, to include atrophy and arthritis.

3.  Entitlement to a disability rating higher than 10 percent for arthritis of the right knee.  

4.  Entitlement to a disability rating higher than 20 percent for lumbosacral strain with spondylosis at L5-S1.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities currently on appeal.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964, February 1965 to February 1967 and from December 1975 to May 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2009, the Board remanded the case to the RO or the Appeals Management Center (AMC) for necessary additional development.  The case has been returned to the Board for appellate action.  

In December 2010 argument before the Board, appellant's representative urges that the record contains an inferred claim for a TDIU.  He notes that the Veteran has urged that he was fired and has been unable to perform work duties for the past 10 years due to service-connected disabilities.  The representative asks the Board to address this claim.  

A claim for a TDIU may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).

The Board notes that a claim for a TDIU has not been recently adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

Accordingly, the Board has jurisdiction to consider the claim for a TDIU based on the disabilities currently on appeal but does not have jurisdiction at this time to consider a claim for a TDIU based on all of the Veteran's service-connected disabilities.

The claims for a TDIU and a compensable rating for bilateral hearing loss are addressed in the REMAND that follows the ORDER section of this decision.  


FINDINGS OF FACT

1.  Left knee disability, to include atrophy and arthritis, is manifested by pain and weakness with motion, range of motion from 0 degrees extension to between 115 and 140 degrees flexion and no instability or locking.

2.  Arthritis of the right knee is manifested by pain and weakness with motion, range of motion from 0 degrees extension to between 120 and 140 degrees flexion and no instability or locking.  

3.  Lumbosacral strain with spondylosis at L5-S1 is manifested by limitation of motion, but forward flexion of the thoracolumbar spine is to greater than 30 degrees and the spine is not ankylosed; the disability has not resulted in any neurological impairment of the lower extremities; and there have been no incapacitating episodes during the period relevant to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for more than a disability rating of 20 percent for left knee disability, to include atrophy and arthritis, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5261 (2010).

2.  The criteria for more than a disability rating of 10 percent for arthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5261 (2010).

3.  The criteria for a rating higher than 20 percent for lumbosacral strain with spondylosis at L5-S1 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." Id. at 121.

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran filed his claim in October 2003.  VA provided the Veteran with VCAA-compliant information about his claim in August 2004, February 2005 and July 2009.  Although full VCAA notice was not sent to the Veteran until after the initial adjudication of the claims in September and November 2004, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims in October 2009.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also notes that the Veteran has been afforded appropriate VA examinations and service treatment records and pertinent VA and private medical records have been obtained.  The Social Security Administration (SSA) has been contacted and reported in September 2005 that records were destroyed related to a 1982 claim, but added that the Veteran was receiving retirement benefits from SSA effective from July 2005.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence.  Therefore, the Board is also satisfied that the originated agency has complied with VA's duty to assist the Veteran in the development of his claims.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

General

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2010) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Knee disabilities

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating is flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating is extension is limited to 10 degrees; and a 20 percent rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Lumbosacral strain with spondylosis at L5-S1
Lumbosacral strain with spondylosis at L5-S1 is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected knee and back disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Knee disabilities

The Veteran was granted service connection for left knee disability in a January 1984 rating decision.  The disability was assigned a 10 percent rating, effective from May 1983.  Service connection was granted for right knee arthritis in a June 1985 rating decision, with a 10 percent rating assigned, effective from May 1983.  The left knee rating was increased to 20 percent in that rating decision.  The Veteran filed the instant claims for increased ratings in October 2003.  The left knee is rated as postoperative residuals with atrophy and arthritis, under Diagnostic Code 5257, and the right knee is rated based on arthritis, under Diagnostic Codes 5003-5257.

In response to the Veteran's claim for an increased rating, he was afforded VA examinations in August 2004, October 2005 and August 2009.  At the time of the 2004 examination, the Veteran endorsed symptoms such as pain and sometimes weakness and a sensation that the knees are going to buckle on him but he does not fall.  He feels unstable walking on unlevel ground.  The left knee has a history of three operations including Baker's cyst removal in 1981, a lateral release of the knee and arthroscopy.  He was taking salsalate four to six tablets per day.  The right knee was now becoming painful and symptomatic.  He reported he had no flare-ups but symptoms were more or less continuous.  He used no assistive devices.  There were no reported episodes of dislocation or recurrent subluxation.  The Veteran reported he had not worked in two years due to the economic situation.  He felt that he was unable to work due to pulmonary and knee problems.  He looked after things at his house, did yard work and mowing but no weeding.  

On examination, the knees appeared normal with no swelling.  He was tender over the medial line bilaterally.  Range of motion was 0 extension for both knees, flexion to 120 degrees for the right knee and 115 degrees for the left knee.  Both knees were stable with no drawer sign or lateral or medial movement.  He could stand on heels and toes and squat one third the way down and get back up.  The examiner stated that the Veteran's functional problem was related to his inability to bend and squat and go up and down stairs, which he has to do slowly.  His employability would hinge on whether he had to be on his feet a lot and do a lot of bending, stooping or activities that affect his knees.  He was able to do things at home and had no complaints or problems there.  Repetitive motion of the knees was normal and there was no increasing problem with this.  

VA examination in October 2005 disclosed complaints of constant bilateral knee pain greater in the left knee.  He reported that he had not fallen due to the knees but the left one gives out, so he uses a homemade cane.  The knees do not lock up but feel swollen all the time.  He treats with Salsalate in large amounts which provides some relief without side effects.  He described increased pain with any sustained activity such as walking over 100 yards, at which point he must stop and take it easy for a bit.  There were no episodes of dislocation or subluxation.  He reported that he had to quit his job as a furniture factory worker a few years earlier where there was a lot of walking and carrying and moving stock.  He reported he quit because he could not keep up due to his back and knee problems.  He was able to do chores around the house, perform activities of daily living, ride the mower, and drive for an hour before stopping for a break on his knees and back.  

On examination, the knees appeared normal with no swelling.  There was no tenderness or redness.  Range of motion was 0 extension for both knees with complaints of pain in the last 10 degrees, flexion to 120 degrees bilaterally with complaints of pain in the last 10 degrees.  There was no varus or valgus abnormality.  No drawer sign or McMurray sign could be elicited.  The left knee had crepitus in the last 10 degrees of flexion and the initial 10 degrees extension.  Motor and sensory were equal and symmetrical bilaterally.  Strength was 4 out of 5, what the examiner would expect for a person the Veteran's age and health status.  He complained of pain against resistance during this testing.  Past X-rays showing some degenerative changes were noted.  Repetitive motion did not change the examination findings and there was no abnormal shoe wear pattern.  The diagnosis was degenerative joint disease bilaterally, status post lateral release and debridement of the left knee with residuals.  

VA examination in September 2009 again disclosed complaints of constant bilateral knee pain greater in the left knee.  He treats pain with Etodolac, 500 mg twice a day, with fair relief and no side effects.  He reported no deformity, giving way or instability of either knee.  He described decreased speed of joint motion and incoordination bilaterally but no locking episodes, inflammation, flare-ups, effusion, dislocation or subluxation.  

On examination, there were no constitutional or incapacitation episodes of arthritis or functional limitations on walking.  Gait was normal and there was no evidence of abnormal weight-bearing.  There were no bumps consistent with Osgood-Schlatter's disease, nor was there crepitation, mass behind the knee, clicks, snaps, grinding, instability or abnormality of the patellar, meniscus, tendon or bursae or other abnormality.  Range of motion was 0 extension for both knees without evidence of pain, and flexion to 140 degrees bilaterally without evidence of pain.  There was no ankylosis.  There was no additional limitation or pain after repetitive motion, to include three repetitions of range of motion.  The examiner commented that the Veteran was unemployed but not retired, adding that the Veteran reported that he was fired from work because he was unable to perform due to back and knee pain.  The diagnosis was normal exam, problems associated with diagnosis included bilateral knee pain with no significant effects on usual employment and no effects on the usual daily activities.  

VA treatment records pertinent to the period on appeal are not inconsistent with the examination findings.  

With respect to the left knee disability, the Board has determined that the Veteran is not entitled to more than a disability rating of 20 percent.  No examination or treatment record from this time period evidences that the extension was limited to more than 5 degrees, which would allow for a separate rating, or that flexion was limited to less than 30 degrees.  While there was pain on the endpoint of the motion in the October 2005 examination, there was no evidence of additional limitation of motion due to pain, weakness or instability.  The record also does not demonstrate loss of range motion upon repetition.  The most restrictive range of motion indicated by the evidence does not support an increased rating (or separate ratings for flexion and extension) under the pertinent diagnostic criteria.  Moreover, a separate rating for recurrent subluxation and instability is not warranted as the record is replete with reference to the absence of these manifestations.  None of the objective testing has disclosed the presence of subluxation or instability, and on many occasions the Veteran has denied problems with subluxation and instability.  Similarly, no objective evidence of locking has ever been found.  

With respect to the right knee disability, the Board has determined that the Veteran is not entitled to more than a disability rating of 10 percent.  No examination or treatment record from this time period evidences that the extension was limited to more than 5 degrees, or that flexion was limited to 45 degrees or less.  While there was pain on the endpoint of the motion noted in October 2005, there was no evidence of additional limitation of motion due to pain, weakness or instability.  Again, the most restrictive range of motion indicated by the evidence does not support an increased rating (or separate ratings for flexion and extension) under the pertinent diagnostic criteria.  Moreover, a separate rating for recurrent subluxation and instability is not warranted as the record is replete with reference to the absence of these findings.  None of the objective testing has disclosed the presence of subluxation or instability, and on many occasions the Veteran has denied problems with subluxation and instability.  Similarly, no objective evidence of locking has ever been found.  

The Board has considered whether there is any other basis for granting a higher rating for either knee for any portion of the period on appeal but has found none.  

Lumbosacral strain with spondylosis at L5-S1

The Veteran was granted service connection for lumbosacral strain with spondylosis at L5-S1 in a June 1985 rating decision.  The disability was assigned a 10 percent rating under Diagnostic Code 5295, which was later changed to a 20 percent rating, effective from July 1985.  The claim for an increased rating was denied in November 2004, at which time the diagnostic code was updated to diagnostic code 5237 to reflect the aforementioned regulation change which occurred prior to the filing of the instant claim.  

The Veteran reported he injured his back in 1976 when he slipped and fell and that he reinjured it in 1981.  The Veteran was afforded VA examinations for his low back disability in November 2004, October 2005 and September 2009.  He also underwent chiropractic treatment for low back pain in March 2007.  At the time of the November 2004 examination, the Veteran reported constant, aching to sharp low back pain of the severity of 7 to 8 on a scale of 1 to 10.  He was taking Salsalate 500 mg, one tablet four to six times per day with some relief and no side effects.  He reported flare-ups one to four times per week lasting up to a day brought on by certain movements.  He was somewhat weak in the legs and had occasional incontinence of bladder and bowel.  He used a cane and a back brace at times.  He could walk 150 to 200 feet.  He reported it was hard to get into and out of the tub, do housework and to lift his 18 month old grandchild.  

Upon physical examination, the examining physician observed that the Veteran's posture and gait were normal.  Neurological testing, including deep tendon reflexes, anal reflex and sensation testing, yielded normal results, and Laseague's sign was positive at 90 degrees of hip flexion bilaterally.  There was no intervertebral disc syndrome.  Range of motion testing revealed flexion to 45 degrees.  Extension was to 30 degrees.  Right lateral flexion was to 25 degrees, while left lateral flexion was to 20 degrees.  Left and right lateral rotation was each to 35 degrees.  Forward flexion and extension backward were reduced by 5 degrees upon repetition with pain at end of motion.  Rotation and lateral flexion were not reduced upon repetition but had pain at end of motion.  There was no objective evidence of painful motion, spasm or weakness.  There was tenderness over the lumbar spine at both sacroiliac joints.  There were no postural abnormalities, fixed deformities or abnormalities of the musculature of the back.  A diagnosis of lumbosacral strain with spondylosis was assigned.

During VA examination in October 2005, the Veteran complained of pretty much constant low back pain.  He described it as intermittent but present daily.  Sitting down, twisting, stooping or standing could cause flare-ups of sharp pain lasting a few seconds to a couple of days.  He has never been put on bedrest by a doctor or been put in the hospital for the pain since service.  He reported that he wore a back brace after the flare-ups.  He took unknown medication with some relief and no side effects.  He reported that he had to quit his job at the furniture factory a few years back due to the heavy lifting and walking involved.  He reported he could do household chores and drive for about an hour before he has to stretch his back.  

Physical examination revealed a normal back, posture and appearance.  The back was not tender on palpation but was slightly tender over the left sciatic notch.  There was no sacroiliac of paravertebral pain.  Forward flexion of the lumbar spine was to 50 degrees with complaints of stiffness, while extension was to 25 degrees with stiffness.  Left and right lateral flexion was to 25 degrees with pain at 20 degrees.  Left and right lateral rotation was to 45 degrees each with stiffness complaints.  The examiner determined that there was no range of motion loss upon repetition.  Motor and sensory examinations of the lower extremities were grossly normal.  Knee and ankle jerks were intact, equal and symmetrical bilaterally.  Strength was slightly reduced at 4 out of 5 bilaterally.  It was observed that X-rays had shown degenerative changes in the lumbosacral spine.  A diagnosis of DVD/DJD of the lumbosacral spine with residuals was assigned.  

A VA chiropractic evaluation in March 2007 was performed in response to complaints of low back and neck pain.  The Veteran thereafter underwent multiple chiropractic treatments through May 2008.  At the initial evaluation, it was noted that June 2006 X-rays showed degenerative changes throughout the lumbar spine with degenerative disc disease prevalent at L5/S1 and to a lesser degree at L3/4.  The examiner noted several lumbar and cervical subluxations and felt that the Veteran would respond well to chiropractic care.  An assessment in March 2008 included the chiropractor's opinion that the Veteran should continue with low back exercises, limit activities, not lift over 15 pounds, and use moist heat.  

During VA examination in September 2009, the Veteran reported that he was taking hydrocodone 5 mg and acetaminophen 325 mg one tablet every two to three weeks with a fair response and no side effects.  He reported no history of incontinence, urgency, erectile dysfunction, paresthesias, leg or foot weakness, fatigue, spasm, falls or unsteadiness.  There was decreased motion and pain was described as daily, non radiating, aching, mild and lasting for hours.  There were no reported flare-ups.  There had been no incapacitating episodes of spine disease; no walking aids or devices or limitations on walking were reported.  

Physical examination revealed forward flexion of the lumbar spine from 0 to 55 degrees, while extension was reported as 0 to 15 degrees.  Left lateral flexion was to 30 degrees and right lateral flexion was to 25 degrees with pain at 20 degrees.  Left and right lateral rotation was to 30 degrees each.  There was objective evidence of pain with active range of motion and with repetitive.  The examiner determined that there was no range of motion loss upon repetition.  This range of motion was not considered normal.  Laseague's sign was not positive.  The June 2006 X-ray study was reported as showing minimal degenerative changes with narrowing of the L5-S1 interspace but no bony abnormality.  The Veteran reported he was fired from his furniture job because he could not perform his duties due to knee and back pain.  The diagnosis was DJD of the lumbar spine with limitation of motion, the associated problem was pain and it caused significant effects on usual occupation and varying effects on daily activities.  It produced severe effects on chores, moderate effect on shopping and recreation and prevents exercise and sports.  There was no effect on daily activities such as feeding, grooming, bathing, dressing, toileting and traveling.  The examiner found no problems with activities of daily living.  He assessed the Veteran as unable to lift over 25 pounds and capable of furniture work unless he lifts over 25 pounds.  

VA treatment records pertinent to the period on appeal are not inconsistent with the examination findings.  

None of the treatment records or VA examination reports provide any findings supporting a higher rating on the basis of functional impairment of the spine.  They show that forward flexion of the thoracolumbar spine is not limited to 30 degrees or less; they do not show favorable ankylosis of the entire thoracolmbar spine, which would support a 40 percent rating.  

While pain was noted on examination, the assigned rating contemplates that pain.

The Board has considered whether there is any other schedular basis for granting an evaluation in excess of 20 percent for any portion of this claim, but has found none.  In particular, the Board notes that the record does not show that the Veteran has experienced any incapacitating episodes requiring bed rest prescribed by a physician.  In addition, the record does not confirm that he has experienced any significant neurological impairment in either lower extremity as a result of the disability.  Neurological testing results were normal and no neurological impairment has been diagnosed.  The Veteran has not reported radiation into extremities or numbness.

The Board has considered the Veteran's statements regarding the severity of his low back pain.  The Veteran has been granted a 20 percent disability rating because of the functional impairment resulting from the disability.  As explained above, the objective evidence shows that he does not have sufficient functional impairment to warrant a higher rating.  

Additional Considerations

In reaching the foregoing determinations, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of each of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for any of the disabilities on appeal and that the manifestations of the disabilities are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from any of the disabilities would be in excess of those contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

A disability rating higher than 20 percent for left knee disability, to include atrophy and arthritis, is denied.

A disability rating higher than 10 percent for arthritis of the right knee is denied.

A disability rating higher than 20 percent for lumbosacral strain with spondylosis at L5-S1 is denied.


REMAND

With respect to the Veteran's claim for a compensable rating for bilateral hearing loss, the Board notes that the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In the June 2009 REMAND, the Board instructed that the Veteran be afforded a VA examination and that the examiner fully describe the functional effects of the Veteran's hearing disability.  Although the Veteran was provided a VA audiology examination in September 2009, the examiner failed to describe the functional effects of the Veteran's hearing loss disability.  

The Court has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, the Veteran's representative has raised the issue of entitlement to a TDIU; however, it is not clear from the representative's argument, statements from the Veteran, or the other evidence of record whether the Veteran is claiming to be unemployable due to the service-connected disabilities currently on appeal or as a result of all of his service-connected disabilities.  Therefore, the originating agency should request clarification concerning this matter from the Veteran and his representative.  

If the Veteran is claiming to be unemployable due to the disabilities on appeal, the development ordered below in response to that claim must be accomplished to comply with VA's duty to assist the Veteran.  If the Veteran's claim for a TDIU is based on all of his service-connected disabilities, the originating agency should treat it as a new claim and respond appropriately.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for a compensable rating for bilateral hearing loss.

2.  Then, the Veteran should be afforded a VA audiology examination for the purpose of determining the current degree of severity of his bilateral hearing loss.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular the RO or the AMC should ensure that the examiner provides an assessment of the functional effects of the disability in an occupational setting and on the Veteran's daily activities.

3.  The Veteran and his representative should be requested to specify whether the Veteran's claim for a TDIU is based solely on his hearing loss, back and bilateral knee disabilities or on all of his service-connected disabilities.

4.  If the claim is based solely on the hearing loss, back and bilateral knee disabilities, the RO or the AMC should provide the Veteran with all required notice in response to the claim, undertake appropriate development to obtain any outstanding, pertinent evidence and then arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of those service-connected disabilities and their impact on the Veteran's employability.  The claims files must be made available to the examiner, and the examiner should indicate in the report that the files were reviewed.

All appropriate diagnostics should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide an opinion concerning whether the Veteran's service-connected bilateral hearing loss, back, and bilateral knee disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.  The rationale for the opinion must also be provided.

5.  The RO or the AMC also should undertake any other development it determines to be warranted.  

6.  Then, the RO or the AMC should readjudicate the Veteran's claim for a compensable rating for bilateral hearing loss disability and adjudicate the issue of entitlement to a TDIU based on the service-connected bilateral hearing loss, back and bilateral knee disabilities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


